THE LAW OFFICES OF

ANDREW J. FrRIscH, PLLC

ONE PENN PLAZA
58rd FLOOR
NEW YORK, NEW YORK 10119
(212) 285-8000
FAX: (646) 304-0852

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
August 23, 2019 AND THE DISTRICT OF COLUMBIA
OF COUNSEL

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Steven Donziger;
Criminal Docket Number 19-561 (LAP);
(Civil Docket Number 11-691)

Dear Judge Preska:

This morning, upon asking the prosecutor to cause Mr. Donziger’s bond to be
transmitted to the Northern District of California where an additional surety is ready to sign and
post property in compliance with the Court’s order of earlier this week, the prosecutor advised
me that the Clerk of the Court cannot transmit the bond to another District until the bond
expressly authorizes the signature of a third cosigner. For these reasons, I respectfully request
that the Court order the Clerk to amend the bond to permit the signature of a third cosigner so
that the additional surety can sign it today and post property.

Respectfully submitted,
/s/
Andrew J. Frisch

cc: Ms. Rita M. Glavin

WWW. ANDREWFRISCH.COM
